Electronically Filed
                                                                     Supreme Court
                                                                     SCWC-28243
                                                                     19-APR-2011
                                                                     02:22 PM



                                   SCWC-28243


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I





                     ALLSTATE INSURANCE COMPANY,

           Respondent/Plaintiff-Appellee/Cross-Appellant,


                                        vs.


                        ALBERTO A. F. SILVA,

           Petitioner/Defendant-Appellant/Cross-Appellee,


                                        and


                          BRIAN E. PONCE, et. al.,

                            Defendants-Appellees.





          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                         (CIVIL NO. 98-502)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: McKenna, J., for the court1

                                                  )



            The Application for Writ of Certiorari filed on


March 9, 2011 by Alberto A. F. Silva, Petitioner/Defendant­




     1
         Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna JJ.

Appellant/Cross-Appellee, is hereby rejected.


          DATED: Honolulu, Hawai'i, April 19, 2011.

                              FOR THE COURT:

                              /s/ Sabrina S. McKenna

                              Associate Justice




Phillip L. Carey, for

Petitioner/Defendant-Appellant/

Cross-Appellee, Alberto A. F. Silva